                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
                                 Long Island Federal Courthouse
                                       814 Federal Plaza
                                 Central Islip, NY 11722-4451
                                        (631) 712-5730

BEFORE:        ARLENE R. LINDSAY                       DATE: 3/2/2021
               United States Magistrate Judge
                                                       TIME: 2:00 p.m.

DOCKET NO: 17-cv-107 (GRB)


CASE: Bald Hill Builders, LLC v. 2138 Scuttle Hole Road Realty, LLC


    INITIAL CONFERENCE
    STATUS CONFERENCE
    SCHEDULING CONFERENCE                               BY TELEPHONE X
    SETTLEMENT CONFERENCE
X   FINAL CONFERENCE
X   DISCOVERY CONFERENCE


       APPEARANCES:                    FOR PLAINTIFF:                 FOR DEFENDANTS:
                                       Thomas Reith                   John Wojak, Jr.
The following rulings were made:
         The scheduling order is modified as follows: All paper and ESI discovery to be completed
by March 31, 2021. All fact discovery is to be completed by July 31, 2021. Expert discovery to be
completed by September 30, 2021. Any party planning on making a dispositive motion must take
the first step in the motion process by September 30, 2021. The parties are to electronically file a
joint proposed pretrial order in compliance with the district judge's individual rules, signed by
counsel for each party on or before October 22, 2021. A final conference is scheduled for October
26, 2021 at 1:30 p.m.




                                       SO ORDERED:
                                                      /s/
